BURNETT, J.
We find nothing in the matter of making up the pleadings that is beyond the power of the court under the various statutes allowing amendments and enlarging the time to plead. It is unnecessary to multiply authorities or do more than to refer to Section 103, L. O. L. The attempt to allege fraud is insufficient in that it does not comply with the general rule, the precedents for which in this state were compiled by Mr. Justice Moore in Lindstrom v. National Life Ins. Co., 84 Or. 588 (165 Pac. 675). Neither is it alleged wherein the representations charged in the answer were false.
1. Passing all these matters, however, and arriving at the merits of the case, it is plain that the defendants found themselves involved in debt owing to *128their inexperience in the business in which they were engaged; that the creditors were desirous of realizing upon their claims, in pursuance of which the defendants made their note and mortgage to the plaintiff, which is a concern representing creditor's in the adjustment of claims against retail merchants. The •business ran along from the date of the note until after its maturity and the defendants claim reductions for various amounts they paid during that time. We are satisfied that they have received credit for all that was justly their due on this account. They do not pretend but that they were in debt for at least the greater part of the amount of the note. The presumption is that the note was given for an adequate consideration. This is reinforced by the testimony, which was that the proceeds of the note and mortgage were to be applied to the satisfaction of the debts of the defendants. All this effectually disposes of the plea that the note was given without consideration. In brief, the defendants are unfortunate in having embarked in an enterprise with which they were not familiar, and in encountering a financial stringency for which no one, especially their creditors, was responsible, but they justly owed the debts. The court treated them fairly and correctly in the settlement of their claims for payments they had made. On the whole case, the decree of the Circuit Court was right and it must be affirmed. Affirmed.
McBride, C. J., and Benson and Harris, JJ., concur.